Citation Nr: 1811820	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-27 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether the Veteran's income is excessive for nonservice-connected pension purposes.

2. Whether creation of debt in the amount of $49,007.78 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1966 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 decision of a Department of Veterans' Affairs (VA) Regional Office (RO) pension center that created a debt in the amount of $49,007.78 due to the overpayment of pension benefits for the period February 2007 to June 2011. The Veteran perfected an appeal from that determination.

In November 2017, the Veteran testified at a Board hearing via video conference before the undersigned Veterans Law Judge, with the Veteran sitting at the RO, and the undersigned sitting at the Board's Central Office in Washington, DC. A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Essentially, there is virtually no documentation in the claims file to support the debt the RO asserts is due. The Veteran testified at the hearing, consistent with his statement on the VA Form 9, that the Internal Revenue Service (IRS) told him that someone else reported income under his Social Security Number from a job located in Oklahoma (OK). There is no indication in the file that the RO ever sought to confirm that assertion or to otherwise seek documentation from the IRS. The Board cannot tell if tax fraud/reported taxable income is part of the basis for the decision. The Veteran states that he worked in OK at a half-way house in 2007; yet, the claims file does not reflect that the Veteran ever informed VA that he had moved from CA to OK. He also testified that he was released from incarceration in 2007; but, again, there is no documentation in the claims file that he was ever incarcerated or informed VA of that fact. Persons confined in a Federal, State, or local penal institution are not eligible to receive pension benefits. See 38 C.F.R. § 3.666 (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Add to the claims file, all documentation that supports the creation of the debt in the amount of $49,007.78 due to overpayment of pension. This documentation, if extant, should include documentation that the Veteran in fact had income for the period February 1, 2007 to June 30, 2011. 

2.  Inquire with the IRS as to whether the Veteran was the victim of identity theft and tax fraud.

3. Ascertain whether the Veteran was ever incarcerated for any part of the period in question, or at any time in 2007 or before; and, if so, whether VA was notified. Associate any such documentation with the claims file.

4. If any documentation from above is unavailable, document the steps taken in a memorandum and associate it with the claims file.


5. After the above is complete, re-adjudicate the issues on appeal. If the decision remains in any way adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


